Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 7, 2016

                                       No. 04-16-00111-CR

                                         Daniel GARZA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR5926
                            Honorable Steve Hilbig, Judge Presiding

                                          ORDER
        On April 4th and April 5th, two of the four court reporter’s notified this Court that the
record was due on April 4, 2016; however, the reporter=s records were not filed because appellant
failed to provide proper notice to the reporters of the appeal and failed to pay or make
arrangements to pay the reporters’ fees for preparing the record.

        It is therefore ORDERED that appellant provide proof to this court within ten (10) days
of the date of this order that either (1) all four of the court reporters’ fees have been paid or
arrangements have been made to pay the reporters’ fee; or (2) appellant is entitled to appeal
without paying the reporter’s fee. If appellant fails to respond within the time provided,
appellant’s brief will be due within thirty (30) days from the date of this order, and the court will
only consider those issues or points raised in appellant=s brief that do not require a reporter=s
record for a decision. See TEX. R. APP. P. 37.3(c).

                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court